NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 22 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JAVIER GARCIA MARTINEZ,                         No.   20-71507

                Petitioner,                     Agency No. A205-467-268

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 18, 2021**
                             San Francisco, California

Before: THOMAS, Chief Judge, McKEOWN, Circuit Judge, and MOLLOY,***
District Judge.

      Javier Garcia Martinez seeks review of the Board of Immigration Appeals

(“BIA”) decision dismissing his appeal of the Immigration Judge’s (“IJ”) decision


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Donald W. Molloy, United States District Judge for the
District of Montana, sitting by designation.
that he is ineligible for withholding of removal or for relief under the Convention

Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252, and we

review both the BIA and IJ decisions, see Bhattarai v. Lynch, 835 F.3d 1037, 1042

(9th Cir. 2016), under the “substantial evidence” standard, see INS v. Elias-Zacarias,

502 U.S. 478, 481, 483–84 (1992); Arbid v. Holder, 700 F.3d 379, 386 (9th Cir.

2012); Zhao v. Mukasey, 540 F.3d 1027, 1029 (9th Cir. 2008). We deny the petition

for review.

      Substantial evidence supports the agency’s conclusion that Garcia Martinez

failed to show that he had suffered “past persecution,” which gives rise to a

presumption of future persecution. 8 C.F.R. § 1208.16(b)(1)(i). The two armed

robberies that Garcia Martinez endured in Mexico were reprehensible and

undoubtedly frightening, but he provides no evidence that compels the conclusion

that he was targeted because of his membership in a protected social group, nor does

he demonstrate that these incidents rise to the stringent standard of egregiousness

required to constitute persecution. See Wakkary v. Holder, 558 F.3d 1049, 1059–60

(9th Cir. 2009).

      Nor does the additional evidence of robberies and threats against Garcia

Martinez’s family members compel such a conclusion. Although harm inflicted

upon close family members may be evidence supporting a claim of past persecution,

see Tamang v. Holder, 598 F.3d 1083, 1091–92 (9th Cir. 2010), this harm must


                                          2
“create a pattern of persecution closely tied to the petitioner,” Arriaga-Barrientos v.

INS, 937 F.2d 411, 414 (9th Cir. 1991). In this case—where the threats to his family

were inconsistently tied to Garcia Martinez and occurred while he was living in the

United States—substantial evidence supports the IJ’s conclusion that Garcia

Martinez was the victim of “harassment by criminals motivated by theft,” which

“bears no nexus to a protected ground.” Zetino v. Holder, 622 F.3d 1007, 1016 (9th

Cir. 2010); see also Molina-Morales v. INS, 237 F.3d 1048, 1052 (9th Cir. 2001)

(“[P]urely personal retribution is, of course, not persecution on account of [a

protected ground].”); Tamang, 598 F.3d at 1093 (“[H]aving already moved to the

United States at the time of the alleged persecution, Tamang was far removed from

the persecution that his [family] suffered and was not directly impacted in any

way.”).

      Substantial evidence likewise supports the agency’s conclusion that Garcia

Martinez failed to show a clear probability of future persecution. 8 C.F.R. §

1208.16(b)(2). Garcia Martinez has provided no evidence of a nexus between the

threat of future robberies and a protected ground. See Zetino, 622 F.3d at 1016;

Barrios v. Holder, 581 F.3d 849, 856 (9th Cir. 2009), abrogated in part on other

grounds by Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc).

Further, the fact that his family in Mexico remains unharmed is “‘substantial

evidence’ supporting the Board’s finding that [Petitioner] lacks a well-founded fear


                                          3
of future persecution based on family membership.” Santos-Lemus v. Mukasey, 542

F.3d 738, 743–44 (9th Cir. 2008), abrogated in part on other grounds by Henriquez-

Rivas, 707 F.3d 1081.

      Finally, substantial evidence supports the agency’s conclusion that Garcia

Martinez failed to show a clear probability of torture “inflicted by, or at the

instigation of, or with the consent or acquiescence of, a public official acting in an

official capacity or other person acting in an official capacity.” 8 C.F.R. §§

1208.16(c), 1208.17, 1208.18(a)(1). Garcia Martinez was not previously tortured in

Mexico. The threat of future robberies “does not provide a sufficient basis to

conclude that any harm … would rise to the level of torture.” Lopez v. Sessions, 901

F.3d 1071, 1078 (9th Cir. 2018).          And Garcia Martinez has provided no

particularized evidence that any such harm will be inflicted by or with the complicity

of public officials, other than general statements about conditions in Mexico. See

Delgado-Ortiz v. Holder, 600 F.3d 1148, 1152 (9th Cir. 2010).

      PETITION DENIED.




                                          4